Case 1:19-cr-00314-RBJ Document 34 Filed 03/27/20 USDC Colorado Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Action No. 19-cr-00314-RBJ

UNITED STATES OF AMERICA,

       Plaintiff,

v.


JAMES LOVATO,

       Defendant.

_____________________________________________________________________

     MOTION TO RE-OPEN DETENTION HEARING AND FOR RELEASE OF
                             DEFENDANT
_____________________________________________________________________

       Defendant James Lovato, by and through his counsel, Dru Nielsen, hereby moves

the Court to enter an Order directing that he be released pending trial upon any conditions

deemed appropriate by the Court. Mr. Lovato states the following grounds:

I.     Introduction

       1.      Mr. Lovato was arrested in this matter on or about July 17, 2019. On July

22, 2019 an Arraignment, Discovery and Detention Hearing was held before Magistrate

Varholak. Mr. Lovato did not contest detention and was ordered detained.

       2.      Mr. Lovato is being held in the Clear Creek County Jail in Georgetown,

Colorado. Since March 12, 2020, the Clear Creek County Jail has prohibited in-person

attorney visits due to the novel coronavirus.

       3. At Mr. Lovato’s Detention Hearing in July 2019, the parties did not anticipate

the extent to which the novel coronavirus would affect virtually every aspect of life globally.
Case 1:19-cr-00314-RBJ Document 34 Filed 03/27/20 USDC Colorado Page 2 of 13




       4.     In light of the heightened susceptibility to infectious disease to which

virtually all incarcerated populations are subject, the threat of widespread transmission of

COVID-19 constitutes a changed circumstance that justifies the re-opening of the

detention hearing and Mr. Lovato’s pre-trial release subject to appropriate conditions.

II.    Legal Authority

       5.     The pre-trial detention or release of a defendant is governed by 18 U.S.C.

§ 3142. Generally, a defendant will only be detained after a detention hearing, and only

when the Court finds “that no condition or combination of conditions will reasonably

assure the appearance of the person as required and the safety of any other person and

the community.” 18 U.S.C. § 3142(e).

       6.     At the detention hearing, the Government bears the burden of proving risk

of flight by a preponderance of the evidence, and the burden of proving dangerousness

by clear-and-convincing evidence. 18 U.S.C. § 3142(f), United States v. Cisneros, 328

F.3d 610, 616.

       7.     18 U.S.C. § 3142(e)(3)(A) creates a rebuttable presumption that no

condition or combination of conditions will reasonably assure appearance and the safety

of the community if there is probable cause to believe that the defendant committed an

offense under the Controlled Substances Act (21 U.S.C. § 801 et seq.) punishable by 5

years or more. Because Mr. Lovato is charged in Count Three of the Indictment (Doc. 1)

with possession with the intent to distribute 50 grams and more of methamphetamine, the

rebuttable presumption applies to him in this case.




                                             2
Case 1:19-cr-00314-RBJ Document 34 Filed 03/27/20 USDC Colorado Page 3 of 13




       8.     The rebuttable presumption shifts the burden of production to the

defendant. “The defendant's burden of production is not heavy, but some evidence must

be produced. Even if a defendant’s burden of production is met, the presumption remains

a factor for consideration by the district court in determining whether to release or detain.”

United States v. Stricklin, 932 F.2d 1353, 1354-55 (10th Cir.1991).

       9.     In determining whether there are conditions of release that will reasonably

assure the appearance of the defendant as required and the safety of any other person

and the community, the Court must consider (i) the nature and circumstances of the crime

charged; (ii) the weight of the evidence against the defendant; (iii) the history and

characteristics of the defendant, including family ties, employment, financial resources,

community ties, drug or alcohol abuse history, and past conduct; and (iv) the nature and

seriousness of the danger to the community or to an individual that would be posed by

release. 18 U.S.C. § 3142(g).

III.   Argument

      A.      The widespread community transmission of COVID-19 is a change in
circumstances justifying reopening Mr. Lovato’s detention hearing and granting
him pre-trial release upon appropriate conditions.

              i.      Reopening the hearing

       10.    Pursuant to 18 U.S.C. § 3142(f), the detention hearing “may be reopened

before or after a determination by the judicial officer, at any time before trial if the judicial

officer finds that information exists that was not known to the movant at the time of the

hearing and that has a material bearing on the issue of whether there are conditions of




                                               3
Case 1:19-cr-00314-RBJ Document 34 Filed 03/27/20 USDC Colorado Page 4 of 13




release that will reasonably assure the appearance of [the defendant] as required and the

safety of any other person and the community.”

         11.       At the time of the detention hearing, none of the parties or the Court

predicted that the detention of Mr. Lovato would subject him to an increased threat of

exposure to COVID-19 due to his detention. This is evidenced by the fact that neither the

parties nor the Court made a single mention of “coronavirus” at the Detention Hearing

held on July 22, 2019.

         12.       Since Mr. Lovato’s detention hearing, all of the following has occurred:

               •   According to the World Health Organization (WHO), as of March 24, 2020,

                   the novel coronavirus which causes COVID-19, has infected over 372,757

                   people, leading to at least 16,231 deaths worldwide, (including 1,722 deaths

                   in the past 24 hours alone). 1

               •   On March 11, 2020 the WHO officially characterized the developing

                   situation with respect to the coronavirus as a global pandemic. 2

               •   On March 10, 2020, Governor Jared Polis declared a State of Emergency

                   in the State of Colorado. 3




1       https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200324-sitrep-64-covid-
19.pdf?sfvrsn=703b2c40_2

2  https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-briefing-
on-covid-19---11-march-2020
3   https://www.denverpost.com/2020/03/10/coronavirus-colorado-state-of-emergency/




                                                    4
Case 1:19-cr-00314-RBJ Document 34 Filed 03/27/20 USDC Colorado Page 5 of 13




            •   As of March 26, 2020, there were more than 1,400 conformed positive

                cases reported in Colorado with 27 deaths linked to the virus. 4

            •   As of March 25, 2020 more than 179 million Americans were subject to

                orders from state and local governments directing that they stay at home

                (or “shelter in place”) to the greatest extent possible. 5 As of March 25, 2020

                more than 2 million residents in the Denver metro area (including all

                residents of Boulder, Denver, Jefferson, Adams, Arapahoe, and Douglas

                counties) will be subject to orders to stay at home for all but a few essential

                activities. 6

            •   Public health officials and experts have uniformly recognized the

                importance of social distancing measures as a way to slow the spread of

                the virus and avoid overwhelming the nation’s health care infrastructure.

                These measures include staying at home to the greatest extent possible,

                isolating the infected, preventing large gatherings, restricting travel, and

                closing facilities like businesses and schools where the virus is easily

                transmitted.




4   https://www.denverpost.com/2020/03/27/colorado-coronavirus-case-count/
5
    https://www.nytimes.com/interactive/2020/us/coronavirus-stay-at-home-order.html
6
    https://www.denverpost.com/2020/03/25/stay-at-home-order-coronavirus-boulder-jefferson-
arapahoe-douglas-adams-counties-colorado/




                                               5
Case 1:19-cr-00314-RBJ Document 34 Filed 03/27/20 USDC Colorado Page 6 of 13




       13.    Clearly, the widespread transmission that has now been observed and the

extreme danger the virus poses to the community were not known to the movant, Mr.

Lovato, at the time of the Detention Hearing. However, even if the Court determines that

widespread community transmission of the novel coronavirus does not constitute

“information that was not known to the movant at the time of the hearing,” the Court should

re-open the detention hearing. By its terms, § 3142(f) is permissive. While it states that

the hearing “may be reopened” if information exists that was not known at the time of the

original hearing, it does not state the converse – that the hearing may not be reopened in

the absence of such newly discovered information. Nor does it state that this is the only

ground upon which a detention hearing may be reopened. That statute is clear however,

that the hearing may be re-opened “at any time prior to trial.”

              ii.    The public health risks associated with incarceration tilt the
                     scales in favor of releasing Mr. Lovato

       14.    Conditions of pretrial confinement create the ideal environment for the

transmission of contagious disease. 7 Inmates cycle in and out of BOP pretrial facilities

from all over the world and the country, and people who work in the facilities leave and

return daily, without screening. Incarcerated people have poorer health than the general

population, and even at the best of times, medical care is limited in federal pretrial

detention centers.




7 Joseph A. Bick (2007). Infection Control in Jails and Prisons. Clinical Infectious
Diseases 45(8):1047-1055, at https://doi.org/10.1086/521910.



                                             6
Case 1:19-cr-00314-RBJ Document 34 Filed 03/27/20 USDC Colorado Page 7 of 13




      15.    The well-grounded fear that the coronavirus “will carve a deadly path

through prisons and jails” has been described as a “disaster waiting to happen.”8 The

same factors that make cruise ships hotbeds 9 for contagion spread, are the same

conditions for jails: many people living in a closed space, shared ventilation, common

food preparation space, communal living/bathing/toileting/eating, limited ability to leave

the facility when symptomatic or after potential exposure to the virus. Further, the jails

face the additional challenge of “jail churn”10 where members of the community regularly

move in and out of the facility bringing illnesses with them into the jail and then after

infection out to the community.

      16.    As it pertains to Mr. Lovato and others similarly situated, the conclusion is

quite simple – as the number of people who are incarcerated during the spread of the

COVID-19 pandemic is reduced, the risk of harm posed by the disease both to

incarcerated populations and to the public at large is substantially lessened.




8   https://www.washingtonpost.com/national/disaster-waiting-to-happen-thousands-of-
inmates-released-as-jails-face-coronavirus-threat/2020/03/24/761c2d84-6b8c-11ea-
b313-df458622c2cc_story.html
9 The CDC is currently recommending that travelers defer cruise ship travel worldwide.
“Cruise ship passengers are at increased risk of person-to-person spread of infectious
diseases, including COVID-19.” https://wwwnc.cdc.gov/travel/page/covid-19-cruise-ship
10 “The pathway for transmission of pandemic influenza between jails and the community
is a two-way street. Jails process millions of bookings per year. Infected individuals
coming from the community may be housed with healthy inmates and will come into
contact with correctional officers, which can spread infection throughout a facility. On
release from jail, infected inmates can also spread infection into the community where
they reside.” Pandemic Influenza and Jail Facilities and Populations, American Journal of
Public Health, October, 2009.


                                            7
Case 1:19-cr-00314-RBJ Document 34 Filed 03/27/20 USDC Colorado Page 8 of 13




       17.    Even in the absence of an existential threat such as COVID-19, “[i]n our

society liberty is the norm, and detention prior to trial…is the carefully limited exception.”

U.S. v. Salerno, 481 U.S. 739, 755 (1987). The typical balancing of factors relevant to the

Court’s determination of whether a particular pre-trial detainee presents a risk of flight or

of potential danger to the community must be adjusted to reflect our current reality.

Everything we know about the novel coronavirus indicates that drastically reducing the

number of incarcerated pre-trial detainees will dramatically reduce the chances that

infection will spread within detention facilities such as the Clear Creek County Jail, where

Mr. Lovato is incarcerated. By extension, if COVID-19 infections are prevented and

isolated within detention facilities, the goal of limiting transmission of the virus in the

community at large will be furthered, as fewer people who work at, visit, or are released

from detention facilities will be exposed to the virus.

       18.    It is insufficient to release only those inmates with pre-existing health

conditions or exhibiting symptoms – in close confines, individuals can carry and spread

the virus without exhibiting any symptoms. See https://www.cdc.gov/coronavirus/2019-

ncov/prepare/transmission.html. The principles behind social distancing are based on

numbers and probability. By reducing the number of all social interactions (not just those

involving people who are symptomatic or at risk), the number of opportunities for

transmission of the virus are correspondingly reduced. While it is not possible to

reasonably practice social distancing in a jail or prison, detainees released to prevent the

transmission of the virus generally would be able to practice social distancing at their

homes.



                                              8
Case 1:19-cr-00314-RBJ Document 34 Filed 03/27/20 USDC Colorado Page 9 of 13




       19.    The present spread of the virus in the community and the virtually inevitable

contagion within the nation’s prisons and jails alters the calculus of detention and release.

Every defendant who is detained rather than released is placed at heightened risk of

sickness and possible death, and each detained defendant incrementally increases the

risk of further uncontrolled spread in the community. Therefore, under the present

circumstances the Court should only detain a defendant if there is truly no other

reasonable alternative to detention (i.e., the risks of the detainee being infected or of

increased community transmission are outweighed by the risks posed by a particular

detainee’s release). Such a situation would be exceedingly rare.

      B.    A condition or combination of conditions exists that will reasonably
assure Mr. Lovato’s future appearances and the safety of the community.

       20.    It should be noted at the outset that continued detention is typically not

necessary to ensure the primary goals of pretrial detention—appearance in court and

community safety. Statistics demonstrate that nearly everyone on pretrial release in the

federal system appears in court and does not reoffend. In 2019, fully 99% of released

federal defendants nationwide appeared for court, and over 98% did not commit new

offenses while on bond. 11 Moreover, this near-perfect compliance rate is seen equally in

federal districts with very high release rates (~70%) and those with very low release rates

(~24%). 12


11 See AO Table H-15, http://jnet.ao.dcn/sites/default/files/pdf/H15_Ending12312019.pdf
(showing a nationwide failure to appear rate of 1.1% and a rearrest rate of 1.8% in 2019).
12The six federal districts with the lowest release rates (average 24.37%) have an
average failure to appear rate of 1.78%, while the six districts with the highest release


                                             9
Case 1:19-cr-00314-RBJ Document 34 Filed 03/27/20 USDC Colorado Page 10 of 13




       21.    Application of the 18 U.S.C. § 3142(g) factors with an understanding that

 the extremely vast majority of federal pre-trial releasees are successful compels the

 conclusion that the Court could impose conditions upon Mr. Lovato that would reasonably

 assure his future appearances and the safety of the community.

       22. Mr. Lovato is undoubtedly charged with a very serious offenses and is facing

 a lengthy prison sentence. Mr. Lovato concedes that a grand jury has found probable

 cause as to the charged offenses and points out that he enjoys a presumption of

 innocence.

       23. Mr. Lovato’s history and characteristics include a broad range of information

 for the Court to consider at a reopened detention hearing. For one, the fact that he is

 presently detained in a manner that presents an enhanced risk that he will be infected

 with the coronavirus is undoubtedly a part of his history and characteristics that should

 be considered by the Court.

       24. Mr. Lovato has significant ties to his community, Pueblo, Colorado. He was

 born and raised in Pueblo. Mr. Lovato’s parents own a home in Pueblo and would allow




 rates (average 69.08%) have an even lower failure to appear rate of 0.42%. See AO Table
 H-15;                                      Table                                   H-14A,
 https://www.uscourts.gov/sites/default/files/data_tables/jb_h14a_0930.2019.pdf. The six
 districts with the lowest release rates have an average re-arrest rate of 1.10%, while the
 six districts with the highest release rates have an average re-arrest rate of 0.91%. See
 Table H-15. (The districts with the lowest release rates are D. Utah, E.D. Oklahoma, W.D.
 Arkansas, S.D. Texas, E.D. Tennessee, and S.D. California; the districts with the highest
 release rates are D. Guam, D. Northern Mariana Islands, W.D. Washington, D.
 Connecticut, D. Maine, and D. Hawaii. See Table H-14A.)


                                            10
Case 1:19-cr-00314-RBJ Document 34 Filed 03/27/20 USDC Colorado Page 11 of 13




 Mr. Lovato to reside with them. Nobody else lives in the home except for Mr. Lovato’s

 parents.

       25.    If granted release, Mr. Lovato would self-quarantine from his 67-year-old

 father and his 64-year-old mother in a separate room in the house for 14 days before

 having close contact with them.     Neither of Mr. Lovato’s parents have any criminal

 history. If granted release, Mr. Lovato proposes as a condition that he remain on house

 arrest. There is an operable telephone landline at the Lovato home.

       26. The risk of harm to the community could be significantly mitigated by strict

 supervision of Mr. Lovato by the Pre-Trial Services officers of United States Probation

 Department. Additionally, Mr. Lovato could be subjected to GPS monitoring so that his

 whereabouts were known at all times, as well as drug and alcohol testing to ensure that

 substance use could not contribute to any danger to others. The risk he would pose to

 the community if released and strictly supervised would be minimal. To the contrary,

 continuing to detain Mr. Lovato in a high-risk environment poses a far greater risk to the

 community by increasing the danger of widespread community transmission of COVID-

 19 as outlined above.

       C.     The risk to incarcerated populations posed by the spread of COVID-19
 constitutes a “compelling reason” for Mr. Lovato’s temporary release pursuant to
 18 U.S.C. § 3142(i).

       27. Should the Court decline to reconsider Mr. Lovato’s detention pursuant to 18

 U.S.C. 3152(f), Mr. Lovato requests that he be temporarily released from custody

 pursuant to 18 U.S.C. 3142(i), which states:




                                            11
Case 1:19-cr-00314-RBJ Document 34 Filed 03/27/20 USDC Colorado Page 12 of 13




        “The judicial officer may, by subsequent order, permit the temporary release of the

 person, in the custody of a United States marshal or another appropriate person, to the

 extent that the judicial officer determines such release to be necessary for preparation of

 the person’s defense or for another compelling reason.”

        30. For the reasons stated above, the extreme risk to incarcerated populations

 posed by the COVID-19 crisis is a compelling reason to release Mr. Lovato.            The

 continued detention of large numbers of pre-trial detainees enhances the risk of spread

 of COVID-19 to communities outside the detention facilities. Releasing Mr. Lovato, even

 temporarily, would serve to directly reduce this risk.

        31.   Undersigned counsel for Mr. Lovato has conferred with Assistant United

 States Attorney Jason St. Julien who opposes the relief sought in this Motion.

        WHEREFORE, Mr. Lovato respectfully moves this Court to re-open the Detention

 Hearing in this matter, and to grant him release pending trial upon whatever conditions

 the Court may deem appropriate.

        Dated this 27th day of March, 2020.

                                           Respectfully submitted,

                                            s/ Dru Nielsen
                                           Dru Nielsen, #28775
                                           Eytan Nielsen LLC
                                           3200 Cherry Creek South Drive
                                           Suite 720
                                           Denver, CO 80209
                                           (720) 440-8155
                                           (720) 440-8156
                                           dru@eytan-nielsen.com
                                           Counsel for Defendant




                                              12
Case 1:19-cr-00314-RBJ Document 34 Filed 03/27/20 USDC Colorado Page 13 of 13




                                   CERTIFICATE OF SERVICE

        I hereby certify that on Friday, March 27, 2020, I electronically filed the foregoing

 MOTION TO RE-OPEN DETENTION HEARING AND FOR RELEASE OF DEFENDANT

 with the Clerk of Court using the CM/ECF system, which will automatically send

 notification of such filing to all opposing counsel of record.



                                            s/Dru Nielsen
                                            Dru Nielsen




                                               13
